Citation Nr: 0640100	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increase evaluation for 
varicose veins, right leg, currently rated as 10 percent 
disabling.  

2.  Entitlement to an initial increase evaluation for 
varicose veins, left leg, currently rated as 10 percent 
disabling.  

3.  Entitlement to an initial compensable evaluation for back 
pain due to scoliosis of the thoracic spine.

4.  Entitlement to service connection for decreased vision in 
right eye.

5.  Entitlement to service connection for chronic right ear 
infection.

6.  Entitlement to service connection for skin rashes of the 
mid-torso. 

7.  Entitlement to service connection for chronic sinus 
infections.

8.  Entitlement to service connection for asthma. 

9.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1989 to April 
1993 and from October 1993 to November 2001.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2002, a statement of the case was issued in October 2003, and 
a substantive appeal was received in November 2003.  The 
veteran withdrew her request for a Board hearing in December 
2003.  The veteran testified at an RO hearing in June 2004.  

The December 2001 rating decision also granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable evaluation.  The September 2002 notice of 
disagreement initiated an appeal to the rating assigned and 
the October 2003 statement of the case and November 2003 
substantive appeal continued the appeal.  However, in a June 
2004 statement, the veteran indicated that if a 10 percent 
disability rating was assigned, it would be a total grant of 
the benefits sought on appeal with respect to this issue.  In 
a February 2005 rating decision, the RO granted a 10 percent 
disability rating for residuals of right knee injury, 
effective from November 10, 2001.  This decision effectuated 
a total grant of the benefits sought; and, thus, the right 
knee issue is no longer in appellant status. 

Further, the December 2001 rating decision assigned a single 
10 percent rating for the veteran's varicose veins, effective 
November 10, 2001.  By rating decision in October 2003, the 
RO assigned separate 10 percent disability ratings for 
varicose veins on each leg, effective November 10, 2001.  
Even though this resulted in an increased rating for the 
veteran, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  Thus, the issues remain in appellate 
status. 


FINDINGS OF FACT

1.  The veteran's varicose veins of the right leg are 
manifested by no more than intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.

2.  The veteran's varicose veins of the left leg are 
manifested by no more than intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.

3.  The veteran's service-connected back pain due to 
scoliosis of the thoracic spine is manifested by no more than 
slight decrease in range of motion; without limitation of 
forward flexion to 85 degrees or less, and without muscle 
spasm, guarding, localized tenderness, abnormal spinal 
contour or ankylosis. 

4.  The veteran does not currently have decreased vision in 
the right eye for purposes of service connection.

5.  The veteran does not currently have chronic right ear 
infections for purposes of service connection.

6.  The veteran does not currently have skin rash of the mid-
torso for purposes of service connection.

7.  The veteran does not currently have chronic sinus 
infections for purposes of service connection.

8.  The veteran does not currently have asthma for purposes 
of service connection.

9.  The veteran does not currently have a right hip 
disability for purposes of service connection.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from for service-connected varicose 
veins, right leg, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent from for service-connected varicose 
veins, left leg, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2006).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service connected back pain due 
to scoliosis of the thoracic spine have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including 
§§ 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (in effect since 
September 26, 2003), Diagnostic Codes 5291 (in effect prior 
to September 26, 2003).

4.  Decreased vision of the right eye was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

5.  Chronic right ear infections were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

6.  Skin rashes of the mid-torso was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

7.  Chronic sinus infections were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 

8.  Asthma was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006). 

9.  Right hip disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in an April 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the April 2005 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 5, to submit any evidence in her 
possession that pertained to her claim.  The Board finds that 
the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, in 
October 2001, the appellant filed a claim for service 
connection for the disabilities on appeal, which was denied 
in a December 2001 rating decision.  In April 2005, a VCAA 
letter was issued.  The VCAA letter notified the claimant of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in April 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to readjudication of the issues on appeal 
by the RO in an August 2005 supplemental statement of the 
case and certification of the veteran's claim to the Board in 
September 2006.  The contents of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  VA also believes that the 
Dingess/Hartman analysis must be analogously applied to 
claims for increased ratings.  

In the present appeal, the April 2005 letter provided notice 
of what type of information and evidence was needed to 
substantiate the issues on appeal.  Further, in September 
2006, the veteran was provided with notice of the types of 
evidence necessary to establish a disability rating or 
effective date.  However, the Board recognizes that this 
notice was sent contemporaneously with notice of 
certification to the Board, and, thus, the veteran was not 
given an opportunity to respond.  Nevertheless, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection and increased evaluations, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examination reports.  At the June 2004 RO hearing, the 
veteran indicated that she was receiving private treatment 
for varicose veins, vision problems, ear infections and sinus 
symptoms.  The April 2005 VCAA letter specifically requested 
the veteran to complete and authorization form so that these 
records could be obtained.  However, the veteran never 
responded to the VCAA notice.  Therefore, the Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4) 
(2005).  No additional pertinent evidence has been identified 
by the claimant.  

The veteran was afforded VA examinations in July 2001, July 
2003 and September 2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Varicose Veins of the Right and Left Legs

The present appeal involves the veteran's claim that the 
severity of her service-connected varicose veins of the right 
and left legs warrant higher disability ratings.  The veteran 
has been assigned separate 10 percent disability ratings for 
varicose veins of each leg under Diagnostic Code 7120, which 
provides for separate ratings of each extremity.  Under  this 
Code, a 10 percent rating is for application for varicose 
veins with intermittent edema of the extremity or aching and 
fatigue in the leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  The next higher rating of 20 percent is 
for application where there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation eczema.

The veteran was afforded a VA examination prior to discharge 
in July 2001.  The veteran had grade 2-3 varicose veins in a 
cluster format of the distal thighs bilaterally and in the 
proximal calves bilaterally.  These were all in the lateral 
aspect.  There was no evidence of stasis dermatitis or venous 
ulceration.  Arterial circulation was normal.  The veteran 
indicated that the veins gave her a tender prickling 
sensation when she stood for 20 to 30 minutes.  The examiner 
also indicated that the veteran was apparently being 
evaluated for possible surgery.  The examiner noted that 
these varicose veins gave the veteran a mild amount of 
physical impairment.  

Another VA examination was afforded the veteran in July 2003.  
The veteran complained that the veins had become more 
noticeable and hurt.  She stated that they burned and stung 
continuously.  Her current treatment was to put cold packs on 
them occasionally and she usually wore elastic support hose.  
Upon examination, the examiner noted that there were a few 
small varicose veins over the lateral aspect of the thigh, 
and then there was a patch of small varicosities about 5 in 
diameter overlying the lateral aspect of the knee and thigh.  
There did not seem to be varicosities further on down the 
leg.  The varicosities have much the same appearance on both 
sides and seemed sensitive to the touch.  The examiner's 
assessment was varicose veins that seemed rather moderate in 
their extent.  He did not know why they were causing 
noticeable symptoms.  

At the June 2004 RO hearing, the veteran claimed that her 
varicose veins had increased in severity since the last VA 
examination.  Thus, she was afforded another VA examination 
in September 2004.  The veteran indicated that her veins had 
become larger and were spreading since the last examination.  
She continued to wear support hose with little benefit.  She 
had surgery in 2002 for vein stripping on the right upper 
calf.  The veteran stated that her veins were aggravated by 
prolonged standing or sitting and relieved by moving around 
and elevation her legs.  It was noted that the veteran worked 
as an inventory analyst and sat quite a bit, which caused her 
veins to flare-up.  On examination, the examiner noted 
varicose veins on the upper calf on the right near the 
popliteal fossa.  The veins were small in size in an area 
measuring approximately 5 inches in total diameter.  She also 
had an area on the posterolateral left thigh just proximal to 
the popliteal fossa with varicosities.  They were slightly 
tender to the touch.  The diagnosis was varicosities in both 
lower extremities in the popliteal regions, which did not 
appear to be more than moderate involvement with minimal 
relief with compressive hose. 

In reviewing the medical evidence of record, it is apparent 
that an increased rating is not warranted.  Despite the 
veteran's June 2004 hearing testimony that her veins were 
more swollen and larger, there is no competent medical 
evidence showing that the veteran has persistent edema that 
is not relieved by elevation to warrant the next higher 
rating of 20 percent.  Nor is there medical evidence of 
stasis pigmentation or eczema.  Significantly, all three VA 
examinations when discussing the symptoms pertaining to the 
veteran's varicose veins were silent with respect to any 
findings of edema, stasis pigmentation or eczema.  In sum, 
the preponderance of the evidence is against entitlement to 
separate ratings in excess of 10 percent for varicose veins 
of the right and left legs.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Back Pain due to Scoliosis of the Thoracic Spine

The present appeal also involves the veteran's claim that the 
severity of her service-connected back pain due to scoliosis 
of the thoracic spine warrants a higher disability rating.  
The RO has rated the veteran's disability as noncompensable 
under Diagnostic Code 5291 for limitation of motion of the 
dorsal spine.  38 C.F.R. § 4.71a.  During the pendency of the 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that under the new criteria, there is no 
specific diagnostic code that only addresses the thoracic 
spine.  Rather, the criteria evaluate the thoracic and lumbar 
spine together.  Even though it did not specifically pertain 
to the current issue concerning the thoracic spine, the RO 
did provide the new rating criteria to the veteran in a 
February 2005 statement of the case concerning evaluation of 
the lumbar spine.  Therefore, given that under the new 
criteria, the lumbar and thoracic spine is rated together, 
the Board's consideration of the new criteria will not be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet.App. 
384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5291, 
limitation of motion of the dorsal spine is assigned a 
noncompensable evaluation for slight limitation of motion and 
a 10 percent rating for moderate and severe limitation of 
motion.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

In the present case, it should be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

At the July 2001 VA examination prior to discharge, the 
examiner noted that the veteran apparently had a 5 to 7 
degree left-sided scoliosis, which was picked up in 1993.  At 
that time, it was about 5 degrees.  The most recent was 7 
degrees.  It did not give the veteran any pain in the low 
back, but occasionally she got some stiffness in the mid-
back.  On examination, the examiner could not palpate or 
observe the scoliosis.  Range of motion of the lumbar spine 
was normal and did not appear to give the veteran any 
physical pain.  There was no pain or palpation of the entire 
length of the spine.  The examiner stated that it was 
basically a normal evaluation of the lumbar spine.  The 
examiner indicated scoliosis that was 5 to 7 degrees in the 
mid-spine towards the left, by history.  However, it did not 
appear to give the veteran any physical impairment.  The 
examiner could not ascribe or give an etiology or a specific 
diagnosis of mid-back pain.  The veteran's scoliosis was mild 
and should not cause the symptom.  

Private medical records from 2002 showed that the veteran 
complained that her back hurt all the time.  However, the 
treatment records primarily pertain to problems with the neck 
and low back. 

The July 2003 VA examination showed that the veteran 
complained of low back and neck pain throughout her military 
career.  The veteran stated that during service she was told 
she had scoliosis of the thoracic area, and that was the 
cause of her symptoms.  However, the veteran indicated that 
the scoliosis diagnosis was never confirmed by x-rays.  On 
examination, the veteran stood without abnormal curvature.  
The neck had 70 degrees rotation to the left and 60 degrees 
rotation to the right.  She had 45 degrees of extension and 
50 degrees of flexion.  All the movements seemed painful 
except for extension.  The upper extremities had good muscle 
development.  There was no evidence of weakness in either of 
the upper extremities.  The deep tendon reflexes were 
symmetrical and active.  The low back was 50 degrees of 
forward flexion, 25 degrees of side tilt in both directions, 
and 20 degrees extension.  She had pain at the limits 
described.  Straight-leg raising was to 65 degrees, 
bilaterally, and then caused low back pain.  Knee jerks and 
ankle jerks were symmetrical and active.  The veteran could 
heel walk and toe walk.  Pedal pulses were present.  The hips 
had full range of motion with 120 degrees flexion, 45 degrees 
of external rotation, 30 degrees internal rotation, and 
abduction of 30 degrees.  The hip movement did not seem 
painful.  The examiner opined that the veteran's low back and 
neck pain were connected to service.  

Based on this opinion, in an October 2003 rating decision, 
service connection was granted for degenerative disc disease 
of the lumbar spine and assigned a 10 percent evaluation as 
well as for degenerative disc disease of the cervical spine, 
which was also assigned a 10 percent evaluation.  

The September 2004 VA examination showed that the veteran 
again mainly complained of low back and neck pain.  She 
indicated that she received steroid injections in the 
cervical spine and lower back.  The back examination showed 
no evidence of scoliosis when viewed from behind.  The 
veteran had DTR's bilaterally that were 2+ in the 
brachioradialis, the biceps, the triceps, knee jerks and 
ankle jerks.  She had negative straight-leg raises 
bilaterally at 90 degrees sitting.  She had motor of 5/5 in 
all muscle groups in the upper and lower extremities.  Her 
active range of motion of the cervical spine was 0 to 45 
degrees of forward flexion, 0 to 45 degrees of extension, 0 
to 45 degrees of right lateral flexion, 0 to 80 degrees of 
right lateral motion, and 0 to 80 degrees of left lateral 
motion.  The veteran had some tenderness over the C7 
prominence of the spinous process and was tender along the 
lumbar paraspinous muscles into the area near her SI joints.  
Her lumbar spine range of motion both active and passive 
showed forward flexion from 0 to 90 degrees and extension 
from 0 to 30 degrees and lateral flexion and rotation were 0 
to 30 degrees bilaterally, all with minimal pain within those 
ranges.  The examiner diagnosed the veteran with cervical 
spine pain with full active range of motion.  No neurologic 
involvement and minimal tenderness.  X-rays were normal 
except for some loss of the normal lordotic curve likely 
secondary to positioning or muscle spasm.  With respect to 
the lumbar spine, the examiner indicated full active range of 
motion and minimal tenderness.  X-rays were normal. 

The Board now turns to rating the veteran's thoracic spine 
disability under the old and new criteria.  Under the old 
criteria, Diagnostic Code 5291, a compensable rating is not 
warranted because limitation of motion has not been found to 
be moderate or severe.  None of the VA examinations or 
private treatment records indicated that the veteran had any 
loss of motion associated with scoliosis of the thoracic 
spine.  In fact, only the July 2003 VA examination found any 
loss of range of motion with respect to the veteran's spine, 
and this was related to the separate disabilities of the 
cervical and lumbar spine, which as noted have been assigned 
separate disability ratings.  The Board also finds that an 
increased rating is not warranted under Diagnostic Codes 5285 
or 5288 because there is no medical evidence of vertebra 
fracture or ankylosis of the dorsal spine.  

Further, under the new general rating formula, there is no 
medical evidence to warrant a compensable rating.  Again, 
there was no objective finding of any limitation of motion 
associated with scoliosis of the thoracic spine.  Further, 
the VA examiners found no evidence of abnormal gait, abnormal 
spinal contour, muscle spasm or ankylosis.  The Board notes 
that based on the last two VA examinations as well as the 
private treatment records, the veteran's main complaints are 
related to the neck and low back.  Moreover, none of the VA 
examinations have found any evidence of scoliosis.  Further, 
the veteran indicated in her hearing testimony that a private 
doctor told her that she did not have scoliosis.  Again, in 
her hearing testimony, the veteran mainly complained of low 
back pain.  Thus, it would appear that even according to the 
veteran, her main symptoms are related to the lumbar spine, 
for which she has been assigned a 10 percent disability 
rating, not the thoracic spine.  

The rating of degenerative disc disease of the lumbar spine 
is not in appellant status.  However, as indicated above, the 
revision of the rating criteria included the decision to 
evaluate the lumbar and thoracic spines as a single entity.  
The Board will therefore consider whether an evaluation of 
the veteran's lumbar and thoracic spine disabilities, as a 
whole, would result in a higher schedular rating.  In this 
regard, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran's 
lumbar/thoracic spine disability has resulted in limitation 
of forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding, severe enough to 
resulting in an abnormal gait or abnormal spinal contour.  
The Board recognizes that the July 2003 VA examination 
indicated that flexion of the lumbar spine was limited to 50 
degrees.  However, the other two VA examinations, including 
the most recent, found normal range of motion of the lumbar 
spine and there is no other medical evidence to support any 
finding of limitation of motion.  Thus, the Board must give 
the two VA examinations that found normal range of motion 
more probative weight as an accurate picture of the current 
level of disability.  

The Board acknowledges that the veteran has complained of 
chronic back pain and thus, recognizes the application of 38 
C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a 
higher compensation is not warranted under these provisions 
because there is no persuasive evidence of additional 
functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so 
as to warrant a compensable rating.  

The Board has considered the revised criteria for rating 
intervertebral disc syndrome, however, the veteran does not 
have intervertebral disc syndrome of the thoracic spine so an 
alternative assessment under the new criteria is not 
warranted.  Further, with respect to neurologic abnormalities 
pursuant to Note (1) of the general rating formula for 
disease and injuries of the spine, there has been no 
objective finding of neurological abnormalities as indicated 
by all three VA examinations to warrant a separate rating for 
neurological symptoms. 

Therefore, a preponderance of the evidence is against a 
compensable rating for back pain due to scoliosis of the 
thoracic spine.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Should the veteran's service-connected disabilities increase 
in severity in the future, she may always advance a new claim 
for an increased rating. 

III.  Service Connection Claims

The veteran is seeking service connection for decreased 
vision in the right eye, chronic right ear infections, skin 
rashes of the mid-torso, chronic sinus infections, asthma, 
and right hip disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran's service medical records showed that the veteran 
had the following problems at different times while in 
service: right eye infection, sinusitis, history of asthma, 
right hip pain, ear infections and skin rashes.  However, the 
July 2001 VA examination prior to discharge indicated that 
none of these problems resulted in chronic disabilities.  
Specifically, the examiner stated that examinations of the 
right ear, sinuses and right hip were normal.  He could not 
ascribe any physical diagnosis nor attribute any physical 
impairment with respect to these issues.  Further, the 
examiner indicated that there were no rashes present at that 
time and did not cause any physical impairment.  Again, he 
stated that he could not give a specific diagnosis for these 
recurrent rashes.  Moreover, a separate eye examination 
report found a normal eye exam in which the examiner stated 
that the need for glasses was not related to any chemical 
exposure while in service.  Lastly, the examiner indicated 
that the veteran reported having asthma and carrying an 
albuterol inhaler.  However, a pulmonary function test and 
chest examination were normal.  Thus, the examiner could not 
ascribe any physical diagnosis nor attribute any physical 
impairment.  

There are no follow up treatment records with respect to any 
of these issues, except the 2002 private medical records 
showed complaints of right hip.  However, at the July 2003 VA 
examination, the hips had full range of motion and the hip 
movement did not seem painful.   

As previously mentioned, at the June 2004 RO hearing, the 
veteran indicated that she had received private treatment for 
vision problems, ear infections and sinus symptoms.  However, 
despite the RO's request, the veteran never submitted any 
records nor did she provide an authorization form so that the 
RO could request such records.  

Therefore, based on this July 2001 VA examination, the 
preponderance of the competent medical evidence is against a 
finding that any of the in service injuries or diseases were 
manifestations of chronic disabilities.  Instead, the medical 
evidence shows that the in service incidents were acute in 
nature and had resolved by the time of the veteran's 
discharge from service.  This is supported by the July 2001 
VA examination that indicated there were no disabilities 
associated with these issues.  Further, the Board finds it 
significant that there are no medical records pertaining to 
any of these issues after the July 2001 VA examination so 
there is no supporting evidence of continuity of pertinent 
symptomatology since service.  The Court has indicated that 
in the absence of proof of a present disability, there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet.App. 223 (1992).  Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Id. at 225.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the veteran's claims 
for service connection.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).




ORDER

The appeal is denied as to all issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


